Citation Nr: 1143855	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-45 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for fibrosarcoma of the right arm, to include as secondary to asbestos and/or radiation exposure.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1959 and April 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was scheduled for a Board hearing but had to cancel due to health concerns.


FINDING OF FACT

The competent and credible evidence does not show that the fibrosarcoma of the right arm is secondary to in-service exposure to asbestos or ionizing radiation or that it is otherwise related to service.


CONCLUSION OF LAW

Fibrosarcoma of the right arm was not incurred in or aggravated by service and is not secondary to in-service asbestos or ionizing radiation exposure.  38 U.S.C.A.   §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods. Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" listed in 38 C.F.R.               § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R.                  § 3.311(a)(1).  Specifically, VA must request radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran alleges that his right arm disability is the result of an asbestos fiber that became embedded under his skin while working as a fireman and boiler repairman on the USS Renville and USS Princeton.  He also noted that he was exposed to radiation.

First, the Board notes that the Veteran's service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to the right arm or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's upper extremities was normal.  Therefore, no chronic right arm disorder was noted in service.

The first indication of a right arm disability is dated 1982.  Private treatment records from NRCC show that he was diagnosed with and treated for fibrosarcoma of the right forearm in August 1982, almost 20 years after separation from service, weighing against a finding of chronicity of symptomatology since service.

The Board has also considered the Veteran's statements in determining whether service connection is warranted based upon chronicity of symptomatology; however, the Veteran has not claimed to have suffered the right arm condition since service.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding of service connection based upon chronicity of symptomatology.

The Board has also considered whether service connection is warranted due to in-service asbestos exposure.  In this case, service personnel records and supporting documentation indicate that the Veteran's MOS was a boiler repairman and that he served on the USS Renville and USS Princeton.  Thus, there is a high probability that he was exposed to asbestos.

As noted above, the Veteran was treated for his condition in 1982.  Unfortunately, none of his surgical or treatment records indicate the etiology of fibrosarcoma or indicate a relationship between fibrosarcoma and service or asbestos exposure during service.  In April 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  During the examination, the Veteran attributed his fibrosarcoma of the right arm to either asbestos or radiation exposure.  The examiner diagnosed fibrosarcoma of the right arm but was unable to diagnose asbestos related disabilities.  She opined that it is less likely as not that the fibrosarcoma was caused by or related to asbestos exposure during service.  She said that although it is likely that he was exposed to asbestos as a result of working in a boiler room, there is no evidence of asbestosis or any other condition typically linked to asbestos exposure.  She cited literature in support of her opinion, which states that malignancies linked to asbestos include cancers of the larynx, oropharynx, kidney, esophagus, and biliary system.  The examiner also stated that if there is confirmed exposure to radiation, then it is as likely as not that his fibrosarcoma was caused by or related to radiation exposure as noted in the literature.  The literature she referred to indicated that there is no defined etiology in most cases of soft tissue sarcoma but that radiation is a predisposing factor.

In August 2011, VA sought an updated etiology opinion.  The VA examiner reviewed the claims file and noted the August 1982 diagnosis of fibrosarcoma of the right arm and radiation treatment.  She stated that it is less likely than not that the Veteran's fibrosarcoma is due to or related to cutaneous or subcutaneous asbestos exposure during service.  According to medical literature, asbestos is inhaled into the lungs but is not absorbed through the skin.  It can cause mesothelioma, lung cancer, cancer of the gastrointestinal system, colorectal cancers, throat cancers, kidney cancer, throat cancer, esophageal cancer, and gallbladder cancer.  Fibrosarcoma is a malignant tumor of mesenchymal origin, the majority of which originate from soft tissue.  Thus, she found no etiological relationship between the fibrosarcoma and asbestos exposure during service as asbestos exposure does not cause and is not associated with sarcoma development. 

In his notice of disagreement, the Veteran stated that his original treating doctor told him that his fibrosarcoma was the result of asbestos or an asbestos fiber that had lodged in his arm during service.  Unfortunately, none of the treatment records support his allegation.  Overall, the Board finds that the medical evidence overwhelmingly weighs against a finding of service connection for fibrosarcoma of the right arm as secondary to asbestos exposure because the medical evidence and supporting literature show no relationship between the disability and asbestos.

The Board has considered the Veteran's statements asserting a nexus between his fibrosarcoma and asbestos exposure during service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, cancers are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection as secondary to asbestos exposure and there is no doubt to be otherwise resolved.

Finally, the Board has considered whether service connection is warranted based upon radiation exposure.  In this case, the Veteran indicated in his Radiation Risk Activity Sheet that he was exposed to ionizing radiation while performing duties on Christmas Island.  The RO verified his duty and radiation exposure and per the requirements of 38 C.F.R. § 3.311(a), requested a dose assessment from the Defense Threat Reduction Agency.  Doses were estimated at 18 rem external gamma; 0.5 rem external neutron dose; 1.5 rem internal committed does to the connective tissue (alpha); and 8 rem internal committed dose to the connective tissue (beta + gamma).  Upon receipt of the dosage estimates, the claim was referred to the Under Secretary for Benefits (Secretary).  38 C.F.R. § 3.311(b)(iii).  In January 2010, after having reviewed the April 2009 VA examination report and opinion, the Secretary noted that the literature referred to in the opinion referred to radiation therapy as a precursor for soft tissue sarcoma.  She said that doses used in radiation therapy are much greater than those the Veteran had been exposed to during service.  Thus, she found that the examiner's conclusion was not valid because the examiner did not take into account the actual dose of radiation he was exposed to during service.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's fibrosarcoma.  The program calculated a 99th percentile value for the probability of causation of 26.67%.  Thus, the Secretary opined that it is unlikely that the Veteran's fibrosarcoma can be attributed to ionizing radiation exposure during service.

After reviewing the Secretary's opinion, the Director of Compensation and Pension (Director) provided a concurring advisory opinion.  Specifically, the Director stated that based on the Secretary's opinion and review of the evidence, there is no reasonable possibility that the Veteran's fibrosarcoma of the right forearm resulted from exposure to radiation in service.  38 C.F.R. § 3.311(e).

Based on a review of the claims file, the Board finds that the appropriate development procedures were followed as outlined in 38 C.F.R. § 3.311.  Consequently, as a result of the development, the Board cannot find that the Veteran's fibrosarcoma of the right arm is attributable to his in-service radiation exposure.  While the April 2009 VA examiner indicated a possible link between the in-service radiation exposure and fibrosarcoma, as pointed out by the Secretary, the examiner's conclusion is not valid because she did not take into account the actual dose of radiation exposure during service.  Per the development procedures outlined in 38 C.F.R. § 3.311, the Secretary and Director both found that the fibrosarcoma cannot be attributed to in-service ionizing radiation exposure.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding of service connection for fibrosarcoma of the right arm as secondary to radiation exposure.

The Board has considered the Veteran's statements asserting a nexus between his fibrosarcoma and radiation exposure during service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, cancers are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection as secondary to radiation exposure and there is no doubt to be otherwise resolved.

Since the Veteran has not alleged any other link between his fibrosarcoma and service and the evidence does not otherwise suggest any other potential link between service and fibrosarcoma, the Board finds that the preponderance of the evidence is also against a finding of service connection on a direct basis.

In sum, the preponderance of the evidence is against the claim for service connection on a direct basis, based upon chronicity of symptomatology and as secondary to asbestos and radiation exposure.  There is no doubt to be otherwise resolved.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in July 2008 and July 2009.  The letters addressed claims relating to asbestos exposure and radiation exposure, respectively, and informed the Veteran of the criteria and evidence necessary to substantiate claims.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran also submitted personal statements.  The RO attempted to obtain Social Security Administration (SSA) records; however SSA indicated that no records were available.  The RO also took the appropriate steps to determine whether the Veteran had been exposed to radiation during service and whether the radiation was of a sufficient dose to cause his condition.  Specifically, dosage was obtained and the pertinent information was sent to the Under Secretary for Benefits and Director of Compensation and Pension for consideration.  Additionally, VA examinations were conducted to determine whether asbestos caused the condition. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for fibrosarcoma of the right arm, to include as due to asbestos and/or radiation exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


